Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 4/20/22 has been entered.  Claims 1-10 and 20 are currently pending examination, claims 11-19 withdrawn.

Claim Interpretation
Per [0060] of Applicant’s specification: “Approximating language, as used herein throughout the specification and claims, may be applied to modify any quantitative representation that could permissibly vary without resulting in a change in the basic function to which it is related. Accordingly, a value modified by a term or terms, such as "about," "approximately" and "substantially," are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value. Here and throughout the specification and claims, range limitations may be combined and/or interchanged, such ranges are identified and include all the sub-ranges contained therein unless context or language indicates otherwise. "Approximately" as applied to a particular value of a range applies to both values, and unless otherwise dependent on the precision of the instrument measuring the value, may indicate +/-10% of the stated value(s).”  Instances of approximating language, such as “substantially” recited in the claims will be interpreted according to such guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2004/0127600; hereafter Bauer) in view of Forest et al (US2005/0184413; hereafter Forest) and Suresh et al (US 6,641,893; hereafter Suresh).
Claim 1: Bauer teaches a method for infiltrating a porous ceramic (such as SiC) matrix composite ( CMC) preforms from carbon reinforced bodies for applications such as brakes (abstract, [0007-0013]), the method comprising: 
positioning the porous CMC preform in an infiltration system (see, for example, [0007] silicon melt infiltration), the CMC preform including: a plurality of ply stacks, each of the plurality of ply stacks including a predetermined, unidirectional material orientation, and a plurality of voids formed between each of the plurality of ply stacks (see, for example, [0010], [0013], [0016]).  Bauer is silent as to the particulars or the infiltration system  so it does not explicitly teach placement within an opening of a die set, and flowing a molten densifier over the porous CMC preform in a first flow direction to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform; and flowing the molten densifier over the porous CMC preform in a second flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform, wherein the second flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one ply stack of the plurality of ply stacks of the CMC preform. 
Forest teaches method and system for versatile mold flow capability in the infiltration of porous carbon preforms similarly for applications such a brakes (See, for example, abstract, [0003]). Forest teaches placement of CMC preforms within an opening of a die set (see, for example, Fig 1-5, [0003]), and flowing a molten densifier from a molten densifier source (such as (i) segment 5 and features upstream or alternatively (ii) just a feature(s) upstream of 5) through a first supply conduit ((i) such as 7 or 8 or (ii) one of the distinct and separate supply channels 5) and into the die set at a first inlet location ((i) the opening from one of 7 or 8 into 1; or (ii) the opening of one of the plurality of 5’s into 7 or 8) and over the porous CMC preform in a first flow direction to infiltrate the plurality of voids of the CMC preform (See, for example, Fig 1-5, [0006], [0016-0017]; and flowing the molten densifier over the porous CMC preform from a molten densifier source (such as (i) segment 5 and features upstream or alternatively (ii) just comprising a feature(s) upstream of 5) through a second supply conduit ((i) one of 6 or 9; or (ii) one of the distinct and separate supply channels 5 not relied upon for the first supply conduit ) and into the die set at a second inlet location ((i) the opening from any one of 6, or 9; or (ii) the opening of one of the other plurality of 5’s into 6 or 9) and over the porous CMC preform in a in a second flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed therein (see, for example, Fig 1-5, [0003], [0006], [0016], [0020], [0024-0026] wherein a plurality of means for effecting different flows distributed at any positions in top, inner sides, outer sides, and bottom).  Forest further teaches wherein such a system allows for increased versatility, simplicity, robustness, throughput,  accommodation of various fiber architectures, and reduced possibility of delamination (See, for example, [0001], [0017], [0026]).  Wherein by either interpretation the second and first supply conduits  and first and second inlets are distinct and separate .  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated positioning the porous CMC preform within an opening of a die set, and flowing a molten densifier over the porous CMC preform in a first flow direction (such as from top or bottom) to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform; and flowing the molten densifier over the porous CMC preform in a second flow direction (such as from a side position perpendicular to the first flow direction), distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform as such a method / system would predictably allow for increased versatility, simplicity, robustness, throughput,  accommodation of various fiber architectures, and reduced possibility of delamination.  And additionally since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950).
Bauer has taught the CMC ply stack comprises unidirectionally oriented layers aligned in a plane parallel to the friction surface (annular face), and further possesses between 10-50 layers (See, for example, [0016] and [0018]).  And Forest has taught wherein a plurality of infiltrant supplying runners which are positioned at various points of the side surfaces of the die set abutting the inner and outer diameter portions of the preform can be used for side filling, (second flow direction, parallel to the ply planes) (See, for example, Fig 3, Fig 5a,b, [0020], [0024-0026]).  But they do not explicitly teach wherein the second flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one ply stack of the plurality of ply stacks of the CMC preform. Suresh teaches a method of improving tribological resistance of laminated fiber reinforced composites, further such as for brakes, via introduction of gradient anisotropy of unidirectionally aligned layers within the stacked composite (See, for example, abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68).  Suresh teaches wherein advantageous properties are achieved when preferably the principle axis of directional orientation of the fibers changes consistently in a direction of rotational orientation from layer to layer in the z (stacking) direction; preferably at angles less than about 10o, further 8o, further 2o, and exemplary at 100 spanning to 170o (See, for example, col 18 line 28- col 19 line 16).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rotating the principle axis of directional orientation of the fibers from ply to ply, such as at a value of  consistently in the z (stacking) direction as such an incorporation would predictably tailor and improve physical / tribological properties of the composite.   When considering the collective teachings of the prior art: Bauer has taught the stack comprises 10-50 layers (See, for example, [0016] and [0018]), Forest has taught injection flow ports along side surfaces exemplary of a separation of less than about 90o (such as adjacent “47s”) or further less than ~60o (adjacent “49s”), by combination this angular separation would be even lower (see, for example, Fig 3).    Therefore by rotating the ply alignment by 10o for a 10 ply stack (remember a stack of up to 50 is taught, and further lower degrees of offset) would at worst account for a spread of 90o, as the sample is circular the angle spread would similarly be inclusive of the opposing angle. By considering such an arrangement the worst possible deviation between the orientation of a particular unidirectional ply of the stack and a side feeding injection port (interpreted as the second flow direction) would be less than 5o (assuming any particular port is exactly between the orientation of two adjacent layers.  Such a deviation would read on “substantially” parallel as defined by applicant.  Alternatively, when considering the explicit upper end of 50 plys and an offset of 2o accounting for a spread of 100o, the alignment would further decrease to a worst case scenario of less than 1o (assuming none exactly align with any of the side facing inlets). Such a deviation would read on “substantially” parallel as defined by applicant. 
Claim 2: Bauer in view of Forest and Suresh teach the method of claim 1 (Above) wherein the Forest further teaches the first flow direction (from top, port, such as 43) is substantially perpendicular to the predetermined, unidirectional material orientation of the at least one ply stack of the plurality of ply stacks of the CMC preform (See, for example, Fig 3, [0020], [0024-0026]).
Claim 3:  Bauer in view of Forest and Suresh teach the method of claim 1 (Above),  the positioning the porous CMC preform in the opening of the die set includes: aligning the predetermined, unidirectional material orientation of the at least one ply stack of the plurality of ply stacks of the CMC preform with the second flow direction of the flowing molten densifier (See, rejection of claim 1 above, wherein it would be aligned to be at or at a particular offset to said second flow direction).  
Claims 4 and 5: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest teaches wherein flowing the molten densifier over the porous CMC preform in the first flow direction further includes: supplying the molten densifier over the porous CMC preform in the first flow direction at a pressure equal to or above atmospheric pressure (see, for example, [0015], [0018], [0019], [0021], [0023], [0026], pressurized infiltration). 
Claim 6: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  and further teach flowing the molten densifier from the molten densifier source through a third supply conduit ( (i) such as 6 or 9 (whichever isn’t designated as the second supply conduit; or (ii) one of the other distinct and separate supply channels 5 not relied upon for the first and second supply conduits) and into the die set at a third inlet location ((i) the opening from any one of 6, or 9 not relied upon for the second supply conduit into 1; or (ii) the opening of one of the other plurality of 5’s into 6 or 9 not used for the first or second conduits; thus the third supply conduit and inlet is distinct and separate from both the first and second conduits and inlets) over the porous CMC preform in a third flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform, wherein the third flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one distinct ply stack of the plurality of ply stacks of the CMC preform.  A plurality of side feed flow channels are taught by Forest (See, for example, Fig 1-5 and see too Suresh abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68), wherein similarly as described in claim 1 if any deviation from exact parallel is present, it would be nominal and well within the variance allowed by the term “substantially”.
Claim 7: Bauer in view of Forest and Suresh teach the method of claim 6 (Above) wherein Forest further teaches the first flow direction (from top, port, such as 43) is substantially perpendicular to the predetermined, unidirectional material orientation of the at least one distinct ply stack of the plurality of ply stacks of the CMC preform (See, for example, Fig 3, [0020], [0024-0026]).
 Claims 8-9 and 20: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest teaches wherein flowing the molten densifier over the porous CMC preform in the first, second and third flow direction further includes: supplying the molten densifier over the porous CMC preform in the first / second / third flow direction at a pressure equal to or above atmospheric pressure by applying a force onto the molten densifer in the molten densifier source and through at least one the first supply conduit / the second supply /third conduit and into the die set (see, for example, [0003], [0015], [0018], [0019], [0021], [0023], [0026], of Forest, pressurized infiltration; by definition pressure equates to force per area so inherently force has been applied therein to induce the pressure utilized for infiltration). 
Claim 10: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest further teaches controlling a velocity of the molten densifier flowing over the porous CMC preform in the first flow direction, or controlling a velocity of the molten densifier flowing over the porous CMC preform in the second flow direction (see, for example, [0020],  [0026], of Forest wherein controlling of the flow / fill rate of the melt is taught and further is taught to be result effective with respect to the desired impregnation). 

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive.
With respect to applicants arguments directed to the Restriction Requirement, the examiner maintains the finality applied to said Restriction Requirement in the 2/28/22 Office Action was apt for at least the reasons applied previously therein.  
Applicant argues that “In Forest Fig 2A and 2B there is only one inlet for initial supply channel 5 into the mold/die set 3…forest does not teach, suggest, or disclose the claimed features”.  The examiner disagrees.  As articulated in the rejections above Forest could be applied in alternate ways to still read on the amended limitations.  Per applicant’s interpretation of Forest, the examiner disagrees that Forest has taught “only one” instance of any of 5-9.  Fig 2A is explicitly described as “a cut away view of a quarter of the mold, mold insert, and mold cavity” ([0011]); thus at the very least this would suggest at least 4 of each of such features 5-9 depicted in Fig 2A; then further consider Fig 3 and it becomes clear that a multitude of such features are explicitly taught / present.  As described per interpretation (ii) each occurrence of 5 can be interpreted as being a separate and distinct supply conduit wherein the opening between 5 at the interface of 2 and 3 and can interpreted as a distinct and separate inlet.  Alternatively per interpretation (i) segment 5 and features upstream could read on the source and each of 6, 7, 8, and 9 as distinct and separate supply conduits which lead to distinct and separate inlet locations (the opening from one of 6, 7, 8, or 9 into 1).  As such,  per either interpretation, the prior art still reads on the present claim scope.  Additionally the applicant’s arguments appear generally directed to a rearrangement of parts (splits in feeds occurring at different locations relative to device locations)  which the examiner finds unconvincing since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712